In an action to recover damages for personal injuries, medical expenses and loss of services resulting from the female plaintiff’s fall on the premises of defendant, a foreign corporation doing business in the State of New York, the defendant appeals from an order of the Supreme Court, Westchester County, dated February 27, 1961, entered in Orange County, March 21, 1961 made upon reargument, which adhered to the court’s original decision of November 29, 1960, and denied defendant’s motion to set aside the service of a summons upon its store manager. Order affirmed, with $10 costs and disbursements, with leave to defendant to serve an answer within 20 days after entry of the order hereon. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.